Citation Nr: 1214773	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-45 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for an eye disorder, to include diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1965 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

The Board finds that remand of the issues on appeal is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.700(a) (2011).  The Veteran did not request a Board hearing in his October 2010 substantive appeal.  But in March 2012, the Veteran submitted a request for a hearing before the Board at his local RO.  As such, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

Clarify whether the Veteran desires a Travel Board hearing or a Videoconference hearing.  Schedule the Veteran for such a Board hearing at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



